Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 recites the limitation "the projector" and “the moving unit”.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1, 4, 6-7, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter (U.S. PG Publication No.  2016/0258591).
Regarding Claim 1,  Salter discloses in Figures 1-4, an external cladding component 24 of or for a vehicle 22, comprising, a base body (cover panel member 36) having a first surface and a second surface, said second surface facing to an exterior of the cladding component, an aperture  extending through the base body (the opening or accommodation space of the panel member forms an opening that accommodates s light source 46), and a light source 46 providing a beam of light, wherein the light source 46 is at least partially arranged within the aperture and protruding from the second surface, or the beam of light is running through the aperture, wherein the beam of light at least partially impinges on an illumination section 35 (reflective portion Para 0030) provided by the second surface. 
Regarding Claim 4,  Salter discloses in Figures 1-4, the external cladding component according to claim 1, wherein the external cladding component 24 comprises a curvature which is at least partially extending into the illumination section 35 or arranged outside the illumination section.
Regarding Claim 6, Salter discloses in Figures 3-4,  the external cladding component according to claim 1, wherein the aperture is arranged inside a recess of the cladding component 36.
Regarding Claim 7, Salter discloses in Figures 3-4, the external cladding component according to claim 6, further comprising an optical unit 35 for deflecting the beam of light.
Regarding Claim 11, Salter discloses in Figures 3-4,  the external cladding component 24 according to claim 1, wherein the cladding component 24 comprises color changing means 42 for changing the color of the beam of light (Para 0038).
Regarding Claim 13, Salter discloses in Figures 1-4,  a vehicle 22, comprising an external cladding component 24 according to claim 1.
Regarding Claim 14, Salter discloses in Figures 1-4 and 8,  the vehicle according to claim 13, further comprising a control unit 80  for controlling the light source 46. 
Regarding Claim 15, Salter discloses in Figures 1-4 and 8,  the vehicle 22 according to claim 14, further comprising a number of sensors 92, 90  that interact with the control unit 80 for determining the current status of the vehicle 22, wherein the light source 46 is controlled depending on the determined status of the vehicle 22 (Para 0051).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Salter (U.S. PG Publication No.  2016/0258591). 
Salter does not explicitly disclose the beam of light forms an angle of impact (α) with the illumination wherein the angle of impact (α) with the illumination section is between 1° and 90°.
It would have been obvious to one of ordinary skill in the art at the time of filing to have an angle within the range of 1 and 90 degrees, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Salter (U.S. PG Publication No.  2016/0258591) in view of Misawa (U.S. Patent No. 7,607,809). 
Salter does not disclose the external cladding component 24 according to claim 1, further comprising protrusions on which the beam of light at least partially impinges.
Misawa discloses a vehicle lighting component with a plurality of protrusions (reflecting step 12 or handle protrusion 25) that deflect light at a desired angle. 
It would have been obvious to one of ordinary skill in the art to have protrusions for deflecting the light.  All the claimed elements in Salter and Misawa were known in the prior art and one skilled in the art could have combined the protrusions on the surface 25 as claimed with no change in their respective functions, and the combination would have yielded the predictable result deflecting or directing the light in an intended direction to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875